DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Steinbronn on May 25, 2022.

The application has been amended as follows: 
Amend claim 43 as follows:
“”heating the nerves includes heating the [[medium]] nerves to a temperature sufficient to at least partially inhibit sympathetic neural activity in the nerves.”
	Amend claim 44 as follows:
“heating the [[medium]] nerves includes applying ultrasound energy to the [[medium]] nerves.”
	Cancel claim 46.
Allowable Subject Matter
	Claims 40-45, 47-54, and 56-60 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed method.  
	The closest prior art of record is Heuser (US 20130053732), Buelna (US 20130178824), and Behl (US 5222938).  
Regarding independent claim 40, Heuser modified with the teachings of Buelna in view of Behl fails to teach among all the limitations or render obvious a method comprising cooling a naturally occurring fluid within the renal pelvis while heating the nerves to inhibit neural activity, in combination with the total structure and function as claimed.  
The closest prior art of record is Bar-Yoseph (US 20110301662), Couvillon (US 20070225564), and Chen (US 20100136105). 
Regarding independent claim 53, Bar-Yoseph modified with the teachings of Couvillon and Chen fails to teach among all the limitations or render obvious a method comprising the step of introducing a drug into a fluid medium which includes an epithelial protective agent, in combination with the total structure and function as claimed.  
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783